Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments invoke a 112 2nd rejection pertaining to the specific gases of “H2 and O2”. The previous interpretation was that the “one feature” need only be capable of having gases whereby it is a tortuous path. Arguments presented appear to recite that different vapors or H2 and O2 are actively claimed; such is NOT true. The gases of the instant claim are nothing more than functional limitations which attempt to further define structure of the “feature”. Andersen teaches at least a vent which has more surface area than absolutely necessary and therefore meets the “additional surface area” while also being capable of allowing gases, any cases, to coalesce therein.
Applicant shows the picture of the prior art and says the prior art does not read on the structure of the instant claim as presented. The arguments do NOT present claim language which is not shown in the prior art. The prior art teaches all positively recited structural features. It is not possible to compare the prior art picture to the structural picture of the instant invention because there is no picture of the instant invention. This strengthens the position of the examiner as the applicant’s position is unclear what the structural differences between the prior art and the instant invention are.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 7 recites the limitation "for H2 and O2 gases to escape".  There is insufficient antecedent basis for this limitation in the claim. THIS REJECTION IS INVOKED BASED UPON APPLICANT’S ARGUMENTS. Examiner does not feel this is necessary as the instant claim does not positively invoke the necessity of H2 and O2 gases be present, only that a tortuous gas capable of transfer gases if they were to exist. However, in light of applicant’s argument, it appears they are arguing the system generates H2 and O2 gases. Such recitation is not present in the instant claim and therefore there is an indefinite antecedent basis issue. The cell is not positively claimed such H2 and O2 gases are actively produced. The examination of the instant claims need only be to the structural features presented therein; the specifics to the gases which the tortuous path need to be capable of transferring are met in the rejection below. The claims are not interpreted such that the system needs to generate H2 and O2 gases as such structural features not positively claimed and there lacks antecedent basis IF the gases were to be required as a structural feature. Examiner maintains the below rejection that the specific gases need not be present.

Claim Rejections - 35 USC § 103

Claims 1, 3-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajeunesse (USPAT 5962164) and further in view of Dieters et al (PGPUB 2012/0094183) and Andersen et al (PGPUB 2005/0147874).
Claim 1, 7: Lajeunesse teaches an electrolyte additive for use in lead acid batteries [Abstract]. An oil additive is added to reduce the amount of gassing or misting and associated offensive odors which are corrosive to the components [Col 3 Ln 24-35]. The additive comprises an oil and provides a function of reducing water loss [Col 3 Ln 34-49]. The instant claim recites “includes at least one of the following features…an oil layer floating on top of an electrolyte”; thus the claim recites a system having an oil layer and a feature having an oil layer. The prior art teaches a natural oil and naphthenic oil [Col 3 ln 36-40]; it is interpreted that one of the oils reads on the system oil and one reads on the feature oil although it is not patentably distinguishing as to which oil reads on which specific claimed feature. It is to be noted that an argument that these features of the instant claim are the same structural feature would result in a 112 indefinite situation.
Lajeunesse is silent to teach additional additives of the battery electrolyte layer material as recited of the instant claim.
Dieters teaches a battery separator [0024]. The invention teaches the separator to comprise material shown in formula 1 [0025-0052]. The material of the prior art overlaps the amendment subject matter of the instant claim. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the separator of Lajeunesse to include material as taught by Dieters in order to improve stability of oxidation [0024].

Andersen teaches a venting system for a battery having a plurality of cells [Abstract]. The invention of Andersen is drawn to covers and vents for lead acid batteries [0002]. The path for venting is to be a tortuous path [0060]. The external environment is interpreted to be external the port (35) and the electrolyte would be the level within the specific cavity containing the electrolyte battery of Lajeunesse internal the casing. Instant claim’s “vapor pressure barrier” is interpreted to be the region between the electrolyte and the external atmosphere of the casing whereby extreme pressure differentials are capable of being diffused. This barrier region of the prior art comprises the vents having at least one of a tortuous path capable of accommodating off gases. Additionally at least the path constitutes additional surface area [Fig 2-13]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing of Lajeunesse to include the cap plate and venting as taught by Andersen in order to vent a plurality of cells and allow adequate venting of gas from a plurality of cells thereof [0007-0009].
Claim 3, 9: Lajeunesse teaches the battery to comprise acid and water [Col 4 L 33-38]. The liquid level is taught to be in amount such that the additives floating on top do not contact the cell plates [Col 4 Ln 36-39]. It is interpreted that cell plates completely submerged in electrolyte/water such that the surface of such is not in contact with the plates reads on instantly claimed “flooded”. 
Claim 4: Lajeunesse teaches additional additives such as zinc free rust and oxidation inhibitors, ethylene-propylene copolymers [Col 3 Ln 36-45].
Claim 6, 9: Lajeunesse teaches it is well known to utilize lead acid batteries in the use of vehicles [Col 1 Ln14-20]; the instant claim provides no specific feature to tie the invention of the instant claim to the use case.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723